Citation Nr: 1242415	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis and allergies.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for gout.  

5.  Entitlement to service connection for a cardiac disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The appellant served in the Arkansas Air National Guard from April 1969 to April 2007, including periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the United States Air Force and Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the appellant testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the appellant waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c). 

The issue of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the February 2011 Board hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the appellant's appeal. 

2.  On February 18, 2011, during his Board hearing before the undersigned Acting Veterans Law Judge, and prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw from appellate status the issue of entitlement to service connection for a cardiac disorder.  

3.  The evidence of record establishes that the appellant first experienced symptoms of gout during a period of inactive duty for training.

4.  The appellant had a history of allergies noted at enlistment, and it has not been shown that his allergies were permanently worsened during any period of active duty or active duty for training. 

5.  The appellant currently has hypertension, but it has not been shown that his hypertension either began during or was otherwise caused by any period of active duty or active duty for training. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant, with regard to the issue of entitlement to service connection for a cardiac disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2012).

2.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2012). 

3.  The criteria for service connection for allergies/sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2012). 

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the February 2008 letter.  In the letter, VA informed the appellant that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the appellant of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the appellant that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the February 2008 VCAA letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained appellant's service treatment records, service personnel records, and private treatment records.  The appellant also testified at a hearing before the Board.  

While examinations were not provided with regard to the appellant's gout, hypertension, or sinusitis, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the appellant with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The record in this case is negative for any indication, other than the appellant's own assertion, that any of these conditions began during a requisite period of service.  Even then, the appellant's statements and testimony did not specifically identify which period of active duty for training or active duty served to cause or aggravate his various conditions for which he is seeking service connection.  As such, the evidence of record has not raised any outstanding medical question which must be answered to resolve any of these three issues.  As such, VA's duty to provide an examination with an opinion has not been triggered.   See Waters, 601 F.3d 1274. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service Connection 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

As such, for purposes of VA benefits, the key periods are any specific, discrete periods of active duty; and any time on ACTDUTRA during which the appellant incurred or aggravated a disease or injury in line of duty; or a particular date of INACTDUTRA during which the appellant was injured in line of duty.  Thus, employment in a civilian capacity with the National Guard does not establish a basis for entitlement to VA benefits for any disease or injury arising during that employment.  That is, simply being affiliated with a National Guard unit, or subject to being ordered to duty in a National Guard unit for many years would not itself establish a basis for entitlement to VA benefits for any disability or disease arising over the course of that same period.  Rather, as indicated, to establish VA service connection benefits, the claimed disability must have begun, or been aggravated in the line of duty, during 1) a specific period of active duty; 2) during a specific period of ACTDUTRA; or 3) have resulted from an injury in the line of duty during a period of INACTDUTRA.  More importantly, with few exceptions, even if the first onset of a disease occurs during a period INACDUTRA, service connection would not be warranted.   

In this case, the appellant honorably served in the Air Force National Guard for more than three decades.  It is noted that he also maintained the same job position in a civilian capacity that he did while in the National Guard.  As such, it is understandable that the appellant might believe that any symptoms, which arose while he was in the National Guard would be service connectable.  However, as explained above, National Guard service is different than active duty service for the purposes of service connection, such that service connection is not warranted for any disease or disability which arises while a person is in a civilian capacity, unless it can be linked to actual time on active duty, active duty for training, or in some cases inactive duty for training. 

At his hearing, the appellant's testimony essentially asserted that he noticed a number of conditions including hypertension, gout, and allergies, while in the National Guard and that these conditions should be service connected.  The Board will address the issues individually below.

Gout

The appellant contends that service connection is warranted for gout.  As an initial point, gout is defined as "a metabolic disease marked by a painful inflammation of the joints, deposits of urates in and around the joints, and usually an excessive amount of uric acid in the blood."  Merriam-Webster's Medical Desk Dictionary 321 (2005).  Thus, as defined, gout is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of either active duty or active duty for training.  See 38 U.S.C.A. § 101(24).

At his February 2011 Board hearing, the appellant testified that he first noticed gout during a Unit Training Assembly (UTA).  He stated that he was unable to get his boot on his right foot on a Saturday morning, so he went to a civilian doctor on Monday at which time he was reportedly diagnosed with gout.  The appellant further added that he endured a second episode of gout in service, approximately in December 2007.  Since that time, the appellant reported having experienced constant problems with gout.  He has asserted that it is his belief that his gout is attributable to his military service.

The evidence of record, including several service treatment records confirms that the appellant does have gout.  For example, in a May 2007 health survey, it was noted that the appellant had developed gout in his big toe since his last examination.  In a March 2008 Memorandum it was noted that the appellant had been diagnosed with gout in 2007.  However, while the appellant was still in the National Guard when gout was diagnosed, this fact alone does not mandate that service connection be granted.  Rather, because gout is a disease, it must be determined what the appellant's duty status was when the disease first had its onset.

As noted, diseases which begin while on INACDURTA are not considered to meet the requirements for service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
     
Here, the appellant credibly testified that he first experienced symptoms which were subsequently diagnosed as gout during a UTA, which is considered to be a period of INACDUTRA.  See 38 C.F.R. § 3.6.  Service treatment records were reviewed, but do not show any complaints of or treatment for any symptoms of gout during a period of AD/ADT and the appellant has not alleged otherwise.  In fact, the appellant has on several occasions acknowledged that he did not experience symptoms of gout until 2007, confirming at a physical examination in 2007 that gout was a new problem since his last examination.  

In this case, the Board fully accepts the appellant's testimony regarding his symptoms of gout.  However, because service connection based on inactive duty for training is permitted only for injuries, and not for diseases such as gout, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here), the appellant has not met the criteria for service connection with regard to his diagnosed gout.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  As such, service connection for gout is denied.

Sinusitis and allergies 

The appellant is seeking service connection for allergies based on his time in the National Guard.  As an initial point, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, in this case, the appellant's statements and testimony are not sufficiently clear to establish that his allergies either began during or were otherwise caused by any period of AD/ADT, and because allergies are a disease process, service connection would not be warranted for any period of INACDUTRA.  As will be discussed, the appellant's statements appear to vary as to when his allergies began and when they worsened.  

For example, the appellant has contended that he was diagnosed with severe allergies in 2000, and that he had been on medication for the allergies while on active duty.  Conversely, in his claim for service connection the appellant indicated that his sinus/allergy began January 8, 1986 and he reported first being treated for it on December 10, 2000.  The appellant also testified at a hearing before the Board that he came into the National Guard in 1969 at which time he had hay fever and sinusitis.  This is supported by service treatment records which show that at his enlistment physical in April 1969, the appellant specifically reported a history of sinusitis, hay fever, and asthma, and the medical officer indicated that the appellant had experienced hay fever in season, but did not take medicine.  It was also noted that the appellant had experienced asthma at age two during an episode of pneumonia, but had not experienced any trouble since that time.  In May 1969, approximately a month into service, the appellant presented for treatment complaining of frequent nosebleeds and sinus tenderness.  However, sinus x-rays were negative.  The appellant also testified that his allergies just continued to get worse over the years; and he recalled that around 2000 he first was tested for allergies and was told that he was allergic to "everything that's dead or grows."  

The appellant also submitted a letter from a friend he worked with who noted that they had been exposed to dust during a building renovation in the 1970s.  However, as described, allergy problems were noted before that time, and there was no showing that in the years immediately after the renovation that the appellant's allergies worsened in any noticeable way.  The appellant does not appear to contend otherwise.  It is also noted that it is unclear what the appellant's duty status was during the renovation and whether he was in his civilian capacity at that time.  

On a medical history survey in June 1986, the appellant again reported experiencing sinusitis and hay fever, and the medical officer stated that the appellant experienced seasonal allergies which responded to over the counter antihistamines.  In May 1990, the appellant was noted to have seasonal sinusitis/hay fever and was treated with over the counter medication.

While the appellant was noted to have sinusitis and allergies at time of entry into service, diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  38 C.F.R. § 3.380.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Id.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Id.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  Id.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  Id.  

Here, the appellant has testified that as the years progressed, his allergies became more of a problem.  He stated that while on active duty on June 23, 1999 he visited the base clinic and was put on allergy medication (although it is noted that a record of the appellant's periods of AD/ADT did not show that he was on either as of that date.  A physical examination in October 1999 noted allergy treatment.  He stated that he was on active duty in Germany from June 1998 to September 1998, during which time he was recalled having difficulty sleeping (however, a separate claim for sleep apnea is being referred and as such these reported sleep problems are not being considered within the adjudication of the Veteran's claim for allergies).  The appellant's testimony appeared to indicate that it was his sleeping problems which he noticed in Germany, and not actually a worsening of his allergies.

In November 2002, the appellant was noted to be taking prescribed allergy medication.

The appellant stated that by 2004 he began receiving injections for his allergies; adding that prior to being diagnosed with sleep apnea, he had treated his allergies with over the counter medication.

Having reviewed the evidence of record, the Board understands the appellant's basic contention that his allergies have worsened during his more than 30 years of National Guard service.  However, as explained above, it must be shown that a disease such as allergies must be either caused or aggravated by a person's time on active duty or active duty for training.  In this case, the evidence of record does not establish this fact.  The appellant vaguely alluded to a worsening while on active duty in Germany, but it appears upon close reading that this contention had more to do with sleep apnea than it did with allergies.  The appellant has not identified a specific period of AD/ADT when worsening occurred and he has not shown how his allergies actually permanently worsened during such a defined period of time.

As such, the criteria for service connection for allergies/sinusitis have not been met, and the appellant's claim is denied.

Hypertension

The appellant asserts that he has been on medication for hypertension since he was on Title 10 orders in 1998.  The appellant has also stated that he was treated by the 314th Medical Squadron on June 23, 1999 at which time it was reportedly suggested that he take medication to control his blood pressure.  The appellant testified that his blood pressure was routinely elevated at medical evaluations through the years.  However, in his substantive appeal the appellant indicated that as early as 1995 he was told he had marginal hypertension.

It is not disputed that the appellant currently has hypertension.  Likewise, it is not disputed that the appellant's hypertension began while he was in the National Guard.  However, having reviewed the evidence of record, it is not shown that the appellant's hypertension either began during or was otherwise caused by his time on either active duty or active duty for training; it was not aggravated during a period of either active duty or active duty for training; and, as a disease, hypertension is not subject to service connection if it arises during a person's time on inactive duty for training 

The appellant indicated that he was first placed on medication for hypertension while on Title 10 orders.  This is not shown by the medical evidence of record, but even if the statement is taken as true, this fact alone does not appear to show that hypertension was actually worsened while on these orders.  Rather, from the appellant's testimony, it would appear that this recommendation was made at the commencement of the orders to active duty and not at the conclusion of the period of active duty.  Moreover, as the appellant noted in his substantive appeal, he had been told that he had at least marginal hypertension since 1995; that is, he was experiencing hypertension years before the Title 10 orders were ever issued.  The appellant has also not alleged ever being told that his hypertension was permanently worsened during a period of AD/ADT.

As noted, the appellant may be considered competent to report being diagnosed with hypertension.  However, here, the evidence shows that the appellant experienced elevated blood pressure for a number of years while he was in the National Guard, but there is no indication that the hypertension was actually began during, or was caused or aggravated by, a period of either active duty or active duty for training.  As such, the criteria for service connection have not been met, and the appellant's claim is denied.

Cardiac Disorder - Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

At his February 2011 Board hearing, the appellant withdrew from consideration the issue of entitlement to service connection for a cardiac disorder.  As the appellant has withdrawn his appeal as to the stated issue, there remains no allegation of error of fact or law for appellate consideration with regard to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.  


ORDER

The appeal as to entitlement to service connection for a cardiac disorder is dismissed.  

Service connection for gout is denied.  

Service connection allergies/sinusitis is denied.  

Service connection hypertension is denied.  


REMAND

The appellant testified that he pinched a nerve in his neck and inflamed a disk in his back in approximately 2004 while on INACDUTRA.  He recalled that the Monday after the inactive duty for training, he began experiencing, arm pain, and because the doctors thought he might be having a heart attack, he went to the emergency room.  It does not appear that the emergency room records have been obtained.  However, a private treatment record from April 8, 2005 shows that the appellant was seen that day with complaints of arm pain, and he reported experiencing severe pain in his left arm since March 28, 2005, when he indicated that he went to the emergency room to make sure he was not having a heart attack.  It was reportedly confirmed that he was not having a heart attack, and an MRI was conducted to address the complaints of arm pain.  The MRI reportedly showed cervical spine abnormalities.

According to the claims file, the appellant served with the United States Air Force and Air National Guard on several periods of service from April 1969 to April 2007.  During this time period, the appellant served on active duty, ACDUTRA, and INACDUTRA.  

However, it is unclear whether the appellant was on duty in the days prior to March 28, 2005 (when he sought emergency room treatment).  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to clarify the appellant's service dates.  On remand, the appellant's complete military personnel records must be obtained and associated with the claims file.  

If it is established that the appellant was on duty in late March 2005, he should be afforded a VA examination to determine the etiology of his cervical spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the appellant's military service and verify his dates of service, to specifically include any service in March 2005.  The RO/AMC should determine whether that service was active duty, ACDUTRA, or INACDUTRA, while serving in the Air National Guard, and, to the extent feasible, provide the dates for each period of service.  All attempts to obtain this data, and any responses received, should be documented in the claims file.  

2.  If it can be confirmed that the appellant had reserve service in March 2005, schedule the appellant for a VA examination.  The claims folder should be provided, and  should include a list of the appellant's actual periods of active duty, ACDUTRA, and INACDUTRA, while serving in the Air Force and Air National Guard. 

The examiner should determine whether the appellant has a current cervical spine disability.  Then, based on the examination and review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or greater) that any currently diagnosed cervical spine disability (1) first manifested during active duty, or is the result of any injury suffered during active duty or active duty for training, or (2) is the result of any injury sustained during inactive duty for training.

In so doing, the examiner should focus on the appellant's contention that he pinched a nerve doing lifting in approximately 2005 and that he was shown to have cervical spine abnormalities in the days immediately thereafter.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


